            Case 8-18-74306-reg              Doc 31        Filed 06/14/19         Entered 06/14/19 11:43:36




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
____________________________________X
In re:                                                            tmm1634
                                                                  CHAPTER 13



TERENCE PARRISH                                                   CASE NO. 18-74306-736



                    Debtor(s).                                    ORDER CONFIRMING PLAN
_____________________________________X

          The Debtor’s plan filed with the Court having been transmitted to all creditors; and the deposit required by the plan
having been made; and it having been determined after notice and a hearing that the requirements of Section 1325(a)(1) through
(6) have been complied with; IT IS ORDERED THAT:
          The Debtors plan be and it hereby is confirmed and that 30 days after the filing of the petition and each month thereafter
until further Order, the Debtor shall pay to
MICHAEL J. MACCO, TRUSTEE, 2950 Express Drive South, Suite 109, Islandia, NY, 11749, the monthly sum set forth in the
plan.
          That the percentage stated in the plan for payments to unsecured creditors will be the minimum paid to all unsecured
creditors. If all Proofs of Claim are not filed as scheduled, the unsecured creditors shall be paid pro rata, but in no event shall they
receive more than 100% of their claim as filed, nor shall the amount to be distributed be less than all sums due under the terms of
the plan.
          In the event the Plan is silent to the Trustee’s distribution to unsecured creditors, the Trustee retains the option to pay
unsecured creditors either subsequent to the payment of secured creditors or concurrently with secured creditors. Further,
reference made in the Plan to the avoidance of lien(s), if any is explicitly not approved by the Court and the plan is null and void,
in part, concerning the avoidance of any liens.
          That pursuant to 11 U.S.C. Section 1327, the Debtor’s real property shall remain property of the estate, title to which is
vested in the Trustee until dismissal or closing of the case or until further order of this Court. By virtue thereof, the debtor shall
not sell, encumber or assign or otherwise transfer said real property without prior Court approval upon proper application.
          All property of the estate, including any income, earnings, or, or other property which may become a part of the estate
during the administration of the case which property is not proposed, or reasonably contemplated, to be distributable to claimants
under the Plan shall revest in the Debtor(s); provided however, that no property received by the Trustee for the purpose of
distribution under the Plan shall revest in the Debtor(s) except to the extent that such property may be in excess of the amount
needed to pay in full all allowed claims as provided in the Plan. Such property as may revest in the Debtor(s) shall so revest upon
the approval by the Court of the Trustee’s Final Report and Account.




                                                                                  ____________________________
       Dated: Central Islip, New York                                                  Robert E. Grossman
              June 14, 2019                                                       United States Bankruptcy Judge
